Citation Nr: 1412463	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a temporary total rating based on surgical treatment of lumbar spine degenerative disc disease requiring a period of convalescence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to June 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) based on military sexual trauma has been raised in a February 2014 Report of General Information (VA Form 27-0820) located in the Veteran's VBMS file, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Board's review of the record reveals that further development is warranted.

VA treatment records dated in October 2007 reveal that the Veteran was referred to a private physician, N. P., M. D., for a routine neurosurgical consultation.  On February 27, 2008, the Veteran underwent surgery performed by N. P, M. D., for her service-connected degenerative disc disease with right lower extremity radiculopathy. 

The Veteran filed a claim for entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 that was received by VA in February 2010.  At that time, she also submitted private treatment records related to the February 2008 lumbar spine surgical procedure discussed above.  In April and May 2010 rating decisions, the originating agency denied the Veteran's claim, finding that while records showed the Veteran was referred for surgery from Scott Air Force Base, surgical records were not received within one year of the date of the surgery. 

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned effective from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate scheduler evaluation; where the evidence is inadequate to assign the scheduler evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (2013).

The Board notes that for any award of VA benefits, an effective date for the award of such benefits must be determined by VA decision makers.  The applicable effective date for an award is determined by the nature of the particular benefit being awarded.  As a general rule, the effective date is the date of receipt of a claim or the date entitlement to a benefit arose, whichever is later, unless otherwise provided.  Generally, the effective date of an award cannot be earlier than the date of receipt of the application therefor.  See 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2013).  

Effective dates for temporary total ratings are governed by increased rating provisions of 38 U.S.C.A. § 5110(a) and (b) as well as 38 C.F.R. § 3.400(o).  The statute and the regulation applicable to effective dates for awards of increased compensation provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later date.  38 C.F.R. § 3.400(o)(1).  An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.

Moreover, if a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157.

The Board's review of the evidence of record shows that the Veteran's February 2008 surgery and post-operative care were noted in June and September 2008 VA treatment records.  Since these VA records were prepared less than one year after the surgery in question, the Board finds that the Veteran filed a timely informal claim for a total temporary evaluation.  Her claim should now be fully developed and readjudicated on the merits by the originating agency.  Further development to obtain additional private treatment records from N. P., M. D., and to seek clarification from the Veteran concerning her return date to work and time period for her post-operative convalescence is also in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the Veteran and request that she clarify the exact date she returned to work after her February 2008 surgery as well as clarify the period of time for which she is seeking entitlement to a temporary total rating based on surgical treatment of lumbar spine degenerative disc disease, specifically the time period for her post-operative convalescence.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include records from N. P., M. D. for the period from May 2008 to the present.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal on the merits.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

